                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                         :   CASE NO. 1:03-CR-00486
                                                  :
               Plaintiff,                         :
                                                  :   JUDGE JOHN R. ADAMS
       v.                                         :
                                                  :   SUPPLEMENT TO DEFENDANT’S
TAMIR ABDULLAH,                                   :   MOTION TO REDUCE SENTENCE
                                                  :   UNDER SECTION 404 OF THE
               Defendant.                         :   FIRST STEP ACT

       Section 404 of the First Step Act of 2018, enacted on December 21, 2018, independently

authorizes a district court to impose a reduced sentence for crack-cocaine convictions imposed

before the Fair Sentencing Act reduced the statutory penalties for those offenses. Mr. Abdullah

has moved the Court to reduce his sentence from life to no more than 324 months in prison. This

memorandum supplements his motion, explaining why he is eligible for relief and why, based on

changes in community standards and his exemplary post-sentencing conduct, the Court should

exercise its discretion to reduce his sentence.



I.     Procedural History
       Tamir Abdullah was convicted at trial of: (1) conspiracy to possess with intent to distribute

50 grams or more of cocaine base (crack), violating 21 U.S.C. §§ 841(b)(1)(A) and 846; and (2)

possessing with intent to distribute approximately 20.8 grams of cocaine base (crack), violating 21

U.S.C. §§ 841(b)(1)(B). In a separate specification, the jury found him responsible for more than

500 grams, but less than 1.5 kilograms of crack cocaine. Because he was convicted under 21 U.S.C.

§ 841(b)(1)(A), his statutory sentencing range was 10 years to life in prison, but because he had

two prior felony drug convictions, the statutory penalty was increased to mandatory life in prison.

On December 17, 2004, the Court imposed a mandatory life sentence.
II.    Mr. Abdullah is eligible for relief under the First Step Act.
       On January 24, 2019, the Office of the Federal Public Defender was appointed to

represent all inmates potentially eligible for relief under the First Step Act of 2018. See General

Order No. 2019-4 (N.D. Ohio). Under Section 404 of the First Step Act, courts may reduce sen-

tences for any prisoner still serving a sentence for a crack-cocaine offense if the statutory penalties

for that offense have since been reduced by the Fair Sentencing Act.

       The First Step Act defines a “covered offense” as “a violation of a Federal criminal statute,

the statutory penalties for which were modified by section 2 or 3 of the Fair Sentencing Act of

2010 (Public Law 111-220; 124 Stat. 2372), that was committed before August 3, 2010.” See First

Step Act, Title IV, Sec. 404(a). And it allows “[a] court that imposed a sentence for a covered

offense” to “impose a reduced sentence as if Sections 2 and 3 of the Fair Sentencing Act of 2010

(Public Law 111-220; 124 Stat. 2372) were in effect at the time the covered offense was commit-

ted.” Id., Section 404(b).

       The Fair Sentencing Act of 2010 modified the statutory penalties for crack-cocaine of-

fenses. Before 2010, 21 U.S.C. §§ 841(b)(1)(A)(iii) provided for a sentencing range of 10 years to

life in prison and five years of supervised release if the person was indicted and convicted of an

offense involving 50 grams or more of crack cocaine, with possible enhancement to 20 years to

life and ten years of supervised release with a prior felony drug conviction, or mandatory life with

two prior felony drug convictions. 21 U.S.C. § 841(b)(1)(A) (2004). Section 2 of the Fair Sentenc-

ing Act altered the statutory sentencing range so that those penalties applied only where the person

was indicted and convicted of an offense involved 280 grams or more of crack cocaine. See Fair

Sentencing Act of 2010, Pub. Law No. 111-220; 124 Stat. 2372. For offenses involving only “50

grams or more,” the statutory sentencing range is 5 to 40 years in prison, or 10 years to life in

prison with a prior felony drug conviction. 21 U.S.C. § 841(b)(1)(B).
       Mr. Abdullah is eligible for relief under the First Step Act. He was indicted and convicted

of violating 21 U.S.C. § 841(b)(1)(A)(iii), which is a “covered offense” because its statutory pen-

alties were modified by section 2 of the First Step Act. He was indicted and convicted of conspiring

to possess with intent to distribute more than 50 grams of cocaine base, which at the time violated

section 841(b)(1)(A). Under the penalties modified by the Fair Sentencing Act, though, an indict-

ment and conviction for conspiring to possess with intent to distribute more than 50 grams of

cocaine violates section 841(b)(1)(B), not (b)(1)(A). With two prior felony drug convictions, rather

than a mandatory life sentence under section 841(b)(1)(A), his statutory sentencing range would

be 10 years to life under section 841(b)(1)(B).

       Although the jury found in a separate specification that Mr. Abdullah was responsible for

more than 500 grams of crack cocaine, that does not make him ineligible under the First Step Act,

because he was indicted and convicted only of conspiring to possess with intent to distribute more

than 50 grams of cocaine. The majority of courts across the country have held that the proper

analysis focuses on the offense of conviction, and not on the actual drug quantity. See United States

v. Boulding, 379 F. Supp. 3d 646, 652 (W.D. Mich. 2019) (“Quantity is simply not part of the

statutory test for eligibility under the First Step Act. Eligibility turns entirely on the categorical

nature of the prior conviction.”); United States v. Rose, 379 F. Supp. 3d 223, 228 (S.D.N.Y. 2019)

(rejecting government’s argument “that the Court should assess eligibility on the basis of Defend-

ants’ actual conduct, rather than the statute of conviction”); United States v. Thompson, No. 05-

42, 2019 U.S. Dist. LEXIS 145696, at *23 (W.D. Pa. Aug. 27, 2019) (noting that contrary approach

would “effectuate a post-conviction amendment to the indictment); United States v. Davis, No. 07-
CR-245, 2019 U.S. Dist. LEXIS, at *5-*7 (W.D.N.Y. Mar. 6, 2019) (“[I]t is the statute of convic-

tion, not the actual conduct, that controls eligibility under the First Step Act.”) (reducing sentence

despite plea allocution indicating that offense involved more than 1.5 kilograms of crack cocaine);

       As one court explained succinctly:

       [I]n determining whether a defendant is eligible for relief under § 404 of the First
       Step Act, the sentencing court should look to whether the offense of conviction was
       modified by the Fair Sentencing Act of 2010 to determine eligibility; it should re-
       frain from delving into the particulars of the record to determine how this specific
       defendant committed his or her offense of conviction, and how those facts would
       have hypothetically affected the charges brought against the defendant under the
       new statutory regime.

United States v. Pierre, 372 F. Supp. 3d 17, 22 (D.R.I. 2019); see also Rose, 379 F. Supp. 3d at

230 (collecting cases)

       The language of the First Step Act supports the majority rule. Courts interpret the language

of criminal statutes consistent with the principles of “ordinary English grammar” and rules of us-

age. Flores-Figueroa v. United States, 556 U.S. 646, 652 (2006). Thus, courts cannot “divorce a

noun from the modifier next to it without some extraordinary reason.” Id. Applying the principles

of ordinary English grammar and rules of usage, most courts have found that the First Step Act’s

dependent clause—“the statutory penalties for which were modified by section 2 or 3 of the Fair

Sentencing Act of 2010”—modifies the closest noun phrase “Federal criminal statute” and not the

most distant noun “violation.” Rose 379 F. Supp. 3d at 228. By doing so, Congress “ma[de] clear

that eligibility is determined by the statute(s) underlying the defendant’s conviction and penalty,

not the defendant’s offense conduct.” Id.
III.   The Court should reduce Mr. Abdullah’s sentence to 324 months in prison and eight
       years of supervised release.

       When resentencing Mr. Abdullah without the no-longer-applicable mandatory life sen-

tence, the Court should sentence him to 324 months in prison and eight years of supervised release.

This sentence reflects what his guidelines range would be under current law, which is consistent

with changed community standards and with Mr. Abdullah’s exemplary post-sentencing conduct.

       First, changed community standards show that Mr. Abdullah’s current sentence is greater

than necessary to satisfy the purposes of sentencing. If Mr. Abdullah committed the same offense

today, his base offense level based on the drug amount would be 30, and with the same PSR en-

hancements, his total offense level would be 36. See Dkt. 784, Motion to Reduce Sentence. With

a criminal history category of VI, his guidelines range would be 324 to 405 years in prison.

       Moreover, if he committed the same offense today, his prior drug offenses would not sub-

ject him to an enhanced statutory sentencing range under 21 U.S.C. §§ 841(b)(1)(B) and 851,

because his prior drug offenses were not punishable by a prison term of ten years or more and so

were not “serious drug felonies.” See 21 U.S.C. § 841(b)(1)(B) (2019) (providing for enhanced

statutory penalties where a defendant has a prior “serious drug felony); 21 U.S.C. § 802(57) (2019)

(defining “serious drug felony” as “an offense described in section 924(e)(2) of title 18,” with

other limitations); 18 U.S.C. § 924(e)(2) (2019) (requiring that an offense carry “a maximum term

of imprisonment of ten years or more”). Without the enhanced statutory sentencing range, Mr.

Abdullah’s maximum sentence would be 40 years in prison, not life in prison. See 21 U.S.C.

§ 841(b)(1)(B) (2019). To be clear: Mr. Abdullah is not asking the Court to hold that the section

851 enhancements do not apply as a matter of law, and thus Mr. Abdullah concedes that his man-

datory supervised-release term is eight years. Rather, he asks that the Court to consider that
changes in the law reflect changed community standards regarding the appropriate sentence for

his offense, and reduce his sentence accordingly.

       Second, the Court should exercise its authority to impose a reduced sentence in light of

Abdullah’s post-sentencing conduct. Despite his life sentence, he has worked hard to rehabilitate

himself. His supplement to his motion to reduce sentence outlines the programs he has completed

and his exemplary conduct while incarcerated. See Dkt. 785, Supplement.

       Under the First Step Act, the Court has the authority to impose a reduced sentence. Because

of Mr. Abdullah’s substantial rehabilitation while in prison, there is no reason to maintain his

original sentence in the face of changed community standards that would yield a lower sentence

today. The Court should exercise its authority to resentence him to 324 months in prison and eight

years of supervised release.



IV.    Conclusion

       Mr. Abdullah requests that this Court issue an order imposing a reduced sentence of no

more than 324 months in prison and eight years of supervised release.

                                             Respectfully submitted,

                                             STEPHEN C. NEWMAN
                                             Federal Public Defender
                                             Ohio Bar No.: 0051928

                                             /s/ Christian Grostic
                                             CHRISTIAN GROSTIC
                                             Ohio Bar No.: 0084734
                                             Office of the Federal Public Defender
                                             1660 W. 2nd Street, Suite 750
                                             Cleveland, OH 44113
                                             Telephone:     (216) 522-4856
                                             E-mail:         christian_grostic@fd.org

                                             Attorney for Tamir Abdullah
